UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 THE PANTRY, INC. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: THE PANTRY, INC. 305 Gregson Drive Cary, North Carolina 27511 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MARCH 16, 2010 You are cordially invited to attend the Annual Meeting of Stockholders of The Pantry, Inc., which will be held on Tuesday, March16, 2010 at 10:00 a.m. Eastern Time, at The Umstead Hotel and Spa, 5 SAS Campus Drive, 100 Woodland Pond, Cary, North Carolina 27513, for the following purposes: • To elect ten nominees to serve as directors each for a term of one year or until his or her successor is duly elected and qualified; • To ratify the action of the Audit Committee in appointing Deloitte& Touche LLP as our and our subsidiaries’ independent registered public accounting firm for the fiscal year ending September30, 2010; and • To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on January 20, 2010, are entitled to notice of, and to vote at, the annual meeting and any and all adjournments or postponements thereof.A list of stockholders entitled to vote at the annual meeting will be available for inspection at The Umstead Hotel and Spa for at least 10 days prior to the annual meeting, and will also be available for inspection at the annual meeting. Pursuant to rules promulgated by the Securities and Exchange Commission, we are providing access to our proxy materials over the Internet. On or about January 28, 2010, our Board of Directors expects to mail our stockholders either (i) a copy of our Proxy Statement, the accompanying proxy card and our Annual Report or (ii) a Notice of Internet Availability of Proxy Materials (the “Notice”), which will indicate how to access our proxy materials on the Internet. Whether or not you plan to attend the annual meeting, your vote is very important, and we encourage you to vote promptly. You may vote your shares via a toll-free telephone number or over the Internet. If you received a paper copy of the proxy card by mail, you may sign, date and mail the proxy card in the envelope provided. If you execute a proxy by telephone, over the Internet or by mailing in a proxy card, but later decide to attend the annual meeting in person, or for any other reason desire to revoke your proxy, you may do so at any time before your proxy is voted.Submitting a proxy or voting by telephone or over the internet will not prevent you from attending the annual meeting and voting in person if you so desire, but will help us secure a quorum and reduce the expense of additional proxy solicitation. By Order of the Board of Directors Frank G. Paci Executive Vice President, Chief Financial Officer and Secretary Cary, North Carolina January 22, 2010 THE PANTRY, INC. 305 Gregson Drive Cary, North Carolina 27511 PROXY STATEMENT ANNUAL MEETING General Information The enclosed proxy is solicited by and on behalf of our Board of Directors (our “Board”) for our annual meeting to be held on Tuesday, March16, 2010, at 10:00 a.m. Eastern Time, at The Umstead Hotel and Spa, 5 SAS Campus Drive, 100 Woodland Pond, Cary, North Carolina 27513. Directions to The Umstead Hotel and Spa are contained at the end of this Proxy Statement. Pursuant to rules promulgated by the Securities and Exchange Commission (the “SEC”), we are providing access to our proxy materials over the Internet. On or about January 28, 2010, our Board expects to mail our stockholders either (i) a copy of this Proxy Statement, including the Notice of Annual Meeting attached hereto, the accompanying proxy card and our Annual Report or (ii) a Notice of Internet Availability of Proxy Materials (the “Notice”), each in connection with the solicitation of proxies by our Board for use at the March 16, 2010 annual meeting and any adjournments or postponements thereof.On the date of mailing, we will make our Proxy Statement, including the Notice of Annual Meeting attached hereto, and our Annual Report publicly available at www.proxyvote.com. If you received a Notice by mail, you will not receive a printed copy of the proxy materials other than as described herein. Instead, the Notice will instruct you as to how you may access and review all of the important information contained in the proxy materials on the Internet. The Notice will also instruct you as to how you may submit your proxy over the Internet. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials included in the Notice. Purposes of Annual Meeting The principal purposes of the annual meeting are to: • elect ten nominees to serve as directors each for a term of one year or until his or her successor is duly elected and qualified; • ratify the action of the Audit Committee in appointing Deloitte& Touche LLP as our and our subsidiaries’ independent registered public accounting firm for the fiscal year ending September 30, 2010; and • transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Our Board knows of no other matters other than those stated above to be brought before the annual meeting. Under our Bylaws, any stockholder desiring to present a proposal for consideration at the annual meeting, including any director nomination, was required to give written notice of the proposal by a certain date. No timely proposals have been received. Should any other business properly come before the annual meeting, the persons named in the accompanying form of proxy may vote the shares represented by the proxy in their discretion, except that under the rules of the SEC no proxy may be voted for more than ten nominees to serve as directors. VOTING PROCEDURES Information About Votes Necessary for Action to Be Taken Pursuant to our Bylaws, the presence in person or by proxy of the holders of a majority in voting power of the outstanding shares of stock entitled to vote at the annual meeting will be necessary and sufficient to constitute a quorum for the transaction of business. Once a quorum is established at the annual meeting, the vote required to approve each proposal is set forth below: •Proposal 1: “Election of Directors” a plurality of the votes cast at the annual meeting and entitled to vote thereon •Proposal 2: “Ratification of Appointment of Independent Public Accountants”; and any other matter to properly come before the annual meeting the affirmative vote of the holders of a majority in voting power of the shares of our stock that are present in person or by proxy and entitled to vote 1 “Plurality” means that the individuals who receive the largest number of votes cast, even if less than a majority, are elected as directors up to the maximum number of directors to be chosen at the annual meeting. Consequently, any shares not voted (whether by abstention, broker non-vote or otherwise) will not be included in determining which nominees receive the highest number of votes.A properly executed proxy that withholds authority with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum. Non-votes by banks, brokerage houses, custodians, nominees and other fiduciaries (“broker non-votes”) and abstentions will be counted for the purpose of determining whether a quorum is present, but broker non-votes will not be included for purposes of determining whether stockholder approval of a matter has been obtained.
